DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 4-9, filed 10/25/2021, with respect to claims 1, 2, 5, 6, 7, and 9 have been fully considered and are persuasive.  The rejection under 35 U.S.C. 103 as being unpatentable over US- 20170142668-A1 to Takeda et al from here on Takeda in view of R1-1706904 from here on Huawei of claims 1, 2, 5, 6, 7, and 9 has been withdrawn. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-15are rejected under 35 U.S.C. 103 as being unpatentable over US 20190044639 A1 to Ouchi in view of US 20180310257 A1 to Papasakellariou.

Regarding claim 12 Ouchi teaches a terminal comprising (Abs): but does not teach...a transmitter that transmits a signal in a first cell group (CG) and a second CG; and a processor that controls to limit a transmission power in the second CG to a first power, when it is notified, by using higher layer signaling, that switching of transmission power control is enabled and a transmission period in the first CG overlaps with a transmission period in the second CG.

Papasakellariou teaches... a transmitter that transmits a signal in a first cell group (CG) and a second CG (P.120 discloses the UE configuration to operate with carrier aggregation or dual connectivity with a first group of cell and second group of cells along with the configuration of max power for transmission for each group); and a processor that controls to limit a transmission power in the second CG to a first power (P.120, Lns. 10-13 discloses the processor and power control that limits a transmission power to the first and second CG to a first power 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ouchi by incorporating the teachings of Papasakellariou because it allows a method an apparatus for determining total power for transmission in a cell group or a power for transmission of a channel or signal (Papasakellariou, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 13 Ouchi and Papasakellariou teach a terminal according to claim 12, Papasakellariou teaches...wherein when the transmitter does not perform a transmission in the first CG, the processor controls to limit a transmission power in the second CG to a second power which is equal to or larger than the first power (P.215 discloses applying a second power control mechanism when both transmission cannot occurs as it will be the case above when the 

Regarding claim 14 Ouchi teaches a radio communication method for a terminal (Abs), comprising: but does not teach...transmitting a signal in a first cell group (CG) and a second CG; and controlling to limit a transmission power in the second CG to a first power, when it is notified, by using higher layer signaling, that switching of transmission power control is enabled and a transmission period in the first CG overlaps with a transmission period in the second CG.

Papasakellariou teaches....transmitting a signal in a first cell group (CG) and a second CG (P.120 discloses the UE configuration to operate with carrier aggregation or dual connectivity with a first group of cell and second group of cells along with the configuration of max power for transmission for each group); and controlling to limit a transmission power in the second CG to a first power (P.120, Lns. 10-13 discloses the processor and power control that limits a transmission power to the first and second CG to a first power statically or dynamically), when it is notified (P.125-126, further discloses prior prioritization rules for transmission of different data or on different subcells and operation scenarios whether in carrier aggregation or dual connectivity), by using higher layer signaling (P.82, discloses the use of higher layer signaling RRC derived from the nodeB ), that switching of transmission power control is enabled and a transmission period in the first CG overlaps with a transmission period in the second CG (P.206-208, discloses the switching of transmission power in the scenarios when the first CG overlaps 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ouchi by incorporating the teachings of Papasakellariou because it allows a method an apparatus for determining total power for transmission in a cell group or a power for transmission of a channel or signal (Papasakellariou, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 15 Ouchi teaches a system comprising a terminal and a base station, wherein the terminal comprises (P.21 ): and the base station comprises: a receiver that receives the signal (P.56, discloses a receiver described as a reception unit), but does note teach...a transmitter that transmits a signal in a first cell group (CG) and a second CG; and a processor that controls to limit a transmission power in the second CG to a first power, when it is notified, by using higher layer signaling, that switching of transmission power control is enabled and a transmission period in the first CG overlaps with a transmission period in the second CG, and the base station comprises: a receiver that receives the signal.

Papasakellariou teaches....transmitter that transmits a signal in a first cell group (CG) and a second CG (P.120 discloses the UE configuration to operate with carrier aggregation or dual connectivity with a first group of cell and second group of cells along with the configuration of 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ouchi by incorporating the teachings of Papasakellariou because it allows a method an apparatus for determining total power for transmission in a cell group or a power for transmission of a channel or signal (Papasakellariou, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS SAMARA whose telephone number is (408)918-7582. The examiner can normally be reached Monday - Friday 6-3 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/L.S./Examiner, Art Unit 2476                                                                                                                                                                                                        




/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476